DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 10 and 12 of U.S. Patent No. 10,168,918. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants a indicated by the underlined portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.
Instant Application 16/229677
U.S. Pat. No. 10,168,918
Claim 1 recites:
a flash memory device including
 a memory array 

to store a plurality of version number values and a plurality of instances of a logical block of the flash memory device,
each of the version number values being assigned to an instance of the plurality of instances of the logical block; 
a hardware component 


to recycle the plurality of version number values after the plurality of version number values reaches a version quantity limit; 





















and at least one hardware processor to process information stored in the flash memory device.

Claim 7 recites:
a flash memory device to: 
store 

flash memory device at a first physical location of the flash memory device; assign 


a first version number value to the first instance;
 store 
a second instance of the logical block of the flash memory device at a second physical location of the flash memory device; assign


 a second version number value to the second instance; 
store 
a third instance of the logical block of the flash memory device at a third physical location of the flash memory device; and assign 



 and at least one hardware processor to process information stored in the flash memory device.
Claim 14 recites:
a flash memory device including a memory array 
to store a plurality of version number values and a plurality of instances of a logical block, each of the version number values being assigned to an instance of the plurality of instances of the logical block, 



to recycle the plurality of version number values after the plurality of version number values reaches a version quantity limit, and 


to set an instance quantity limit to indicate a maximum number of valid instances among the plurality of instances that is selected to exist at a time in the flash memory device, 
(Claim 15 and claim 16)








wherein the memory array includes a first block to store a first instant of the logical and at least one hardware processor to process information stored in the flash memory device.


a memory array 
including memory cells in a memory device to store a plurality of version number values and a plurality of instances of a logical block, 


each of the version number values being assigned to an instance of the plurality of instances of the logical block; 
and a component including at least the memory device, the component including circuitry configured 
to recycle the plurality of version number values after the plurality of version number values reaches a version quantity limit, wherein the component includes circuitry configured to set an instance quantity limit to indicate a maximum number of valid instances among the plurality of instances that is selected to exist at a time in the memory array, wherein the component includes circuitry configured to set a version quantity limit as a function of the instance quantity limit, the version quantity limit indicating a quantity of version number values to be assigned to the plurality of instances of the logical block, and wherein the memory array comprise a first block to store a first instant of the logical block, a second block to store a second instant of the logic block, and a third block to store a third instant of the logical block, and wherein the third instance in the third block comprises an update of a portion of the instance in the first block and a copy of a portion of the instance in the second block.




Claim 4 recites:

storing, 
performed by a memory device,
 a first instance of a logical block of a memory device at a first physical location of the memory device; assigning,
 performed by circuitry of a component that includes at least the memory device,
 a first version number value to the first instance; 
storing, performed by the memory device, 
a second instance of the logical block of the memory device at a second physical location of the memory device; assigning, performed by the circuitry of the component that includes at least the memory device, 
a second version number value to the second instance; 
storing performed by the memory device, 
a third instance of the logical block of the memory device at a third physical location of the memory device; 
performed by the circuitry of the component that includes at least the memory device, 
the first version number value to the third instance of the logical block, wherein the third instance comprises an update of a portion of the first instance from the first physical location to form a first portion of the third instance in the third physical location, and a copy of a portion of the second instance from the second physical location to form a second portion of the third instance in the third physical location, 
wherein each of the first, second, and third physical locations comprises a physical block of the memory device.
Claim 10 recites:
a memory array including memory cells in a memory device 
to store a plurality of version number values and a plurality of instances of a logical block, each of the version number values being 
and a component including at least the memory device, the component including circuitry configured 
to recycle the plurality of version number values after the plurality of version number values reaches a version quantity limit, wherein the component includes circuits contoured 
to set an instance quantity limit to indicate a maximum number of valid instances among the plurality of instances that is selected to exist at a time in the memory array, 
wherein the component includes circuitry configured to set version quantity limit as a function of the instance quantity limit, the version quantity limit indicating a quantity of version number values to be assigned to the plurality of instances of the logical block, wherein the component is to set the version quantity limit to be two times the instance quantity limit, 
wherein the memory array comprise a first block to store a first instant of the logical block, a second block to store a second instant of the logic block, and a third block to store a third instant of the logical block, and wherein the third instance in the third block comprises an update of a portion of the instance in the first block and a copy of a portion of the instance in the second block.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-9, 12-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wong et al. (US 20060271725 A1).
Regarding claim 1, Wong discloses:
a system comprising: a flash memory device including a memory array to store a plurality of version number values and a plurality of instances of a logical block of the flash memory device, each of the version number values being assigned to an instance of the plurality of instances of the logical block, at least by (paragraph [0058, 0059] and Fig. 4A, B, which describes the flash memory with memory array, with instances  logical sectors and corresponding version number values)
a hardware component to recycle the plurality of version number values after the plurality of version number values reaches a version quantity limit, at least by (paragraph [0041] rolling over and reclaiming older version numbers (e.g. recycle the plurality of version number values”, when the limit version quantity is reached and a rollover flag is indicated, where the limit version quantity is determined by the bit size used to represent version numbers, if 32 bit is used then 2^32 updated/version numbers is the limit before rolling over/reclaim (e.g. recycle) the plurality of version numbers, if 8 bits is used than 256 updates/version umbers is the limit before rolling over/reclaim (e.g. recycle) the plurality of version numbers.)
 and at least one hardware processor to process information stored in the flash memory device, at least by (paragraph [0035] which describe the invention and the use of a processor to manage the flash memory)
As per claim 2, claim 1 is incorporated and Wong further discloses:
wherein at least a portion of the hardware component is located inside the flash memory device, at least by (paragraph [0035] “memory controller 166 may optionally 
As per claim 3, claim 1 is incorporated and Wong further discloses:
wherein at least a portion of the hardware component is located outside the flash memory device, at least by (paragraph [0035] “In the system 150 of FIG. 1B, the Flash memory system 160, such as a memory system or Flash memory card, is coupled to a processor 152 with an address 154, control 156, and data bus 158” processor 152 is outside the flash memory device)
As per claim 4, claim 1 is incorporated and Wong further discloses:
wherein at least a portion of the hardware component is part of the at least one hardware processor, paragraph [0035] “memory controller 166 may optionally incorporate a small local embedded processor to help manage the Flash memory system 160… In the system 150 of FIG. 1B, the Flash memory system 160, such as a memory system or Flash memory card, is coupled to a processor 152 with an address 154, control 156, and data bus 158”)
As per claim 6, claim 1 is incorporated and Wong further discloses:
further comprising a pixel array coupled to the flash memory device, at least by (paragraph [0027, 0030, 0031] which describes a memory array comprising divided memory cells (e.g. pixel array))
Regarding claim 7, Wong discloses:
a system comprising: a flash memory device,
to: store a first instance of a logical block of a flash memory device at a first physical location of the flash memory device, at least by (paragraph [0045 and Fig. 2D, describes storing a first instance of Logical Sector A in sector 0, row 0 (e.g. “a first physical location of the flash memory device” and assigned version number 0000H), 
assign a first version number value to the first instance, at least by (paragraph [0045, and Fig. 2D, describes assigning the version number 0000H to the first instance of Logical Sector A] 
store a second instance of the logical block of the flash memory device at a second physical location of the flash memory device, at least by (paragraph [0045, and Fig. 2D, describes storing a newer version of Logical Sector A (e.g. “second instance”) in sector 12, row 3 (e.g. “second physical location of the flash memory device”)
assign a second version number value to the second instance, at least by (paragraph [0045, and Fig. 2D], describes assigning an incremented version number 0001H to the second instance]
store a third instance of the logical block of the flash memory device at a third physical location of the flash memory device, at least by (paragraph [0045 and Fig. 2D] describes storing a newer version of Logical Sector A in sector 12, row 3 (e.g. “third instance”) in sector 14, row 3 (e.g. “third physical location of the flash memory device”)
and assign the first version number value to the third instance of the logical block, at least by (paragraph [0054] further describes the ability to use a special random sector cluster where “a new copy of the sector of the cluster is written in turn onto the current end of the cluster with each new update of the stored data without having to update 
 wherein the third instance includes an update of a portion of the first instance from the first physical location to form a first portion of the third instance in the third physical location and a copy of a portion of the second instance from the second physical location to form a second portion of the third instance in the third physical location, at least by (paragraph [0054] a new copy of the sector is written into the current end of the cluster with each new update of the stored data (e.g. the new copy includes the new update and portions of the original stored data).  Therefore in an scenario where there are 2 updates to a first stored instance, the first update to the first instance will include new update and portions of the first stored instance from its respective stored location and stored as a second instance.  The second updated will include new update and portions of the second instance from its respective stored location (which also includes portions of the first instance) and stored as a third instance.  As such, the third instance would include copies of portions of the first and second portions from their respective stored locations.)
and at least one hardware processor to process information stored in the flash memory device, at least by (paragraph [0035] which describe the invention and the use of a processor to manage the flash memory)
As per claim 8, claim 7 is incorporated and Wong further discloses:
wherein each of the first, second, and third physical locations includes a physical block of the flash memory device, at least by (Fig. 4A, 4B and corresponding text, which describes physical locations in the flash memory that includes logical sectors (e.g. physical block), including N numbers of physical locations where N incorporates first, second, third, etc…)
As per claim 9, claim 7 is incorporated and Wong further discloses:
wherein the flash memory device is to store logical sectors of the third instance of the logical block in a sequential order, at least by (paragraph [0054, 0058] and Fig. 4B, which describes storing logical sectors of any subsequent instance including the third instance “written in turn onto the current end of the cluster” (e.g. in logical block in sequential order”)
As per claim 12, claim 7 is incorporated and Wong further discloses:
wherein the third physical location is the same as the first physical location, at least by (paragraph [0058, 0059] and Fig. 4A and B which describes updated versions being written in the same base logical sector of the cluster, as such the respective locations of each update is in the same logical sector)
As per claim 13, claim 7 is incorporated and Wong further discloses:
wherein the flash memory is further to: store a fourth instance of the logical block at a fourth physical location of the flash memory device, wherein the fourth instance of the logical block is stored after the second instance of the logical block is stored and before the third instance of the logical block is stored, and the third instance includes a copy of one of at least a portion of the first instance of the logical block, at least the portion of the second instance of the logical block, and least a portion of the fourth instance of the logical block; and assign a fourth version number value to the fourth instance, at least by (paragraph [0059] and Fig. 4B, which describes a scenario where logical sector B is being updated and written to row 1 sector 2 (e.g. forth instance), and as explained above (claim 7), the third instance would include copies of portions of the first and second portions from their respective stored locations, where the second portion (in this scenario is the updated Logic sector B).  Examiner respectfully submits that the above limitation is merely intended use and purely describe a specific use case of the claimed invention.
Regarding claim 14, Wong discloses:
a system comprising: a flash memory device including a memory array to store a plurality of version number values and a plurality of instances of a logical block, each of the version number values being assigned to an instance of the plurality of instances of the logical block, at least by (paragraph [0058, 0059] and Fig. 4A, B, which describes the flash memory with memory array, with instances  logical sectors and assigned version number values)
to recycle the plurality of version number values after the plurality of version number values reaches a version quantity limit, at least by (paragraph [0041] rolling over and reclaiming older version numbers (e.g. recycle the plurality of version number values”, when the limit version quantity is reached and a rollover flag is indicated, where the limit version quantity is determined by the bit size used to represent version numbers, if 32 bit is used then 2^32 updated/version numbers is the limit before rolling 
and to set an instance quantity limit to indicate a maximum number of valid instances among the plurality of instances that is selected to exist at a time in the flash memory device, at least by (paragraph [0042] which describes the need to reclaim by erasing instances from blocks in a garbage collection process, such process is triggered by the flash memory being full, as such the max number of valid instances is set to the memory array size.)
wherein the memory array includes a first block to store a first instant of the logical block, a second block to store a second instant of the logic block, and a third block to store a third instant of the logical block, and wherein the third instance in the third block includes an update of a portion of the instance in the first block and a copy of a portion of the instance in the second block, at least by (paragraph [0054] a new copy of the sector is written into the current end of the cluster with each new update of the stored data (e.g. the new copy includes the new update and portions of the original stored data).  Therefore in an scenario where there are 2 updates to a first stored instance, the first update to the first instance will include new update and portions of the first stored instance from its respective stored location and stored as a second instance.  The second updated will include new update and portions of the second instance from its respective stored location (which also includes portions of the first instance) and stored as a third instance.  As such, the third instance would include 
and at least one hardware processor to process information stored in the flash memory device, at least by (paragraph [0035] which describe the invention and the use of a processor to manage the flash memory)
As per claim 15, claim 14 is incorporated and Wong further describes:
wherein the flash memory device is to set the version quantity limit as a function of the instance quantity limit, the version quantity limit indicating a quantity of version number values to be assigned to the plurality of instances of the logical block, at least by (paragraph [0041-0043] which describes the version quantity limit being based on the bit size of the version number field where the size is ultimately dependent on flash memory size and size allocation of each field in the data block (e.g. instance quantity limit))
As per claim 16, claim 15 is incorporated and Wong further describes:
wherein the version quantity limit is two times the instance quantity limit, (examiner submits such limitation is merely a design choice and does not carry any patentable weight)
As per claim 17, claim 14 is incorporated and Wong further describes:
wherein the flash memory device is to remove an indication of the existence of the instance in the first block after the instance in the second block is stored, at least by (paragraph [0043] which describes erasing the old indicated erase block after 
As per claim 18, claim 14 is incorporated and Wong further describes:
wherein the flash memory device is to correct the quantity of instances existing in the memory array when the quantity of instances existing in the memory array is greater than the instance quantity limit, at least by (at least by (paragraph [0042] which describes the need to reclaim by erasing instances from blocks in a garbage collection process, such process is triggered by the flash memory being full, as such the max number of valid instances is set to the memory array size.  The garbage collection process is corrects the number of instances that exist in the memory array)
As per claim 19, claim 14 is incorporated and Wong further describes:
wherein the flash memory device is to generate a selected instance of the plurality of instance after each fixed quantity of instances of the plurality of instances is generated, at least by (paragraph [0043] “reclaiming process consolidates and moves the remaining valid data of an erase block selected for erasure to the new erase block location”)
As per claim 20, claim 14 is incorporated and Wong further describes:
wherein the flash memory device is to consolidate the plurality of instances of the logical block when the maximum number of valid instances is reached, at least by (paragraph [0042] “based non-volatile memory is full, underutilized erase blocks are erased and made available for future use though a process called reclaiming. In the reclaiming process or during general block erasure, the remaining valid data of an erase 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Chen et al. (US 20070239929 A1).
As per claim 5, claim 1 is incorporated and Wong further discloses:
further comprising an antenna coupled to the flash memory device.
But Chen discloses the above limitation at least by (paragraph [0042] which describes the flash memory with antenna)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Chen into the teaching of Wong.
Claims 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Bennett et al. (US 20070113029 A1).
As per claim 10, claim 7 is incorporated and Wong fails to disclose:
wherein the flash memory device is to store the second instance of the logical block when the first physical location has an insufficient cell quantity to store the update of the portion of the first instance.
However, Bennett discloses the above limitation at least by (paragraph [0077] which describes writing to a new block location when the current block sectors is full (e.g. “insufficient cell quantity to store an update” which applies to any subsequent instance (e.g. first, second, third, etc, instances))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Bennett into the teaching of Wong as they relate to managing flash memory and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of efficiently managing erased block records as taught by Bennett para. 0084.
As per claim 11, claim 7 is incorporated and Wong fails to disclose:
wherein the flash memory device is to store the third instance when the second physical location has an insufficient cell quantity to store an update at least a portion of the second instance of the logical block.
However Bennett discloses the above limitation at least by (paragraph [0077] which describes writing to a new block location when the current block sectors is full (e.g. “insufficient 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Bennett into the teaching of Wong as they relate to managing flash memory and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of efficiently managing erased block records as taught by Bennett para. 0084.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DENNIS TRUONG/       Primary Examiner, Art Unit 2152